[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS
                                                                FILED
                   FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                    ________________________  ELEVENTH CIRCUIT
                                                              NOV 7, 2008
                           No. 08-10857                     THOMAS K. KAHN
                       Non-Argument Calendar                    CLERK
                     ________________________

                       Agency No. A97-200-783


FRANK MARTINEZ MARIN,

                                                                   Petitioner,

                                 versus

U.S. ATTORNEY GENERAL,

                                                                 Respondent.

                     ________________________

                 Petition for Review of a Decision of the
                      Board of Immigration Appeals
                      _________________________

                          (November 7, 2008)

Before ANDERSON, HULL and MARCUS, Circuit Judges.

PER CURIAM:
       With counsel,1 Frank Martinez Marin, a native and citizen of Colombia,

petitions for review of the Board of Immigration Appeal’s (“BIA”) final order

affirming the IJ’s denial of his claims for asylum.2 Marin argues that his testimony

should have been deemed credible and that he established a well-founded fear of

future persecution by the Revolutionary Armed Forces of Colombia (“FARC”) on

account of his political opinion on return to Colombia. After careful review, we deny

his petition.

       When considering a petition to review a BIA final order, we review legal issues

de novo. Mohammed v. Ashcroft, 261 F.3d 1244, 1247-48 (11th Cir. 2001). The

BIA’s factual findings are reviewed under the substantial evidence test. Al Najjar v.

Ashcroft, 257 F.3d 1262, 1283 (11th Cir. 2001). Under this test, we affirm the BIA’s

decision if it is “supported by reasonable, substantial, and probative evidence on the

record considered as a whole.” Id. at 1284 (quotation omitted). “To reverse a factual

finding by the BIA, [we] must find not only that the evidence supports a contrary

conclusion, but that it compels one.” Farquharson v. U.S. Att’y. Gen., 246 F.3d 1317,


       1
           During his appeal to the BIA, Marin filed a pro se notice of appeal and brief, which we
liberally construe. Tannenbaum v. United States, 148 F.3d 1262, 1263 (11th Cir. 1998).
       2
          Because Marin concedes on appeal that he did not demonstrate past persecution before
the IJ, and does not develop in his appellate brief arguments related to the subjection to
withholding of removal or protection under United Nations Convention Against Torture and
Other Cruel, Inhuman, or Degrading Treatment or Punishment, he has abandoned these issues.
Sepulveda v. U.S. Att’y Gen., 401 F.3d 1226, 1228 n.2 (11th Cir. 2005).

                                                 2
1320 (11th Cir. 2001). We review only the BIA decision except to the extent the BIA

expressly adopts the Immigration Judge’s (“IJ”) opinion or reasoning. Al Najjar, 257

F.3d at 1284. In this case, the BIA expressly adopted the IJ’s decision and expanded

on the decision in its own opinion.

      An alien, who is present in the United States, may apply for asylum. See 8

U.S.C. § 1158(a)(1). The Attorney General or Secretary of DHS have discretion to

grant asylum if the alien meets the INA’s definition of a “refugee.” See 8 U.S.C. §

1158(b)(1). A “refugee” is:

      any person who is outside any country of such person’s nationality . . .
      who is unable or unwilling to return to, and is unable or unwilling to
      avail himself . . . of the protection of, that country because of
      persecution or a well-founded fear of persecution on account of . . .
      political opinion . . . .

8 U.S.C. § 1101(a)(42)(A) (emphasis added). The alien carries the burden of proving

statutory “refugee” status. Al Najjar, 257 F.3d at 1284.

      While the INA does not define persecution, we have held that “[p]ersecution

is an extreme concept, requiring more than a few isolated incidents of verbal

harassment or intimidation.” Silva v. U.S. Att’y Gen., 448 F.3d 1229, 1237 (11th Cir.

2006) (quotations omitted). A well-founded fear of future persecution may be

established by showing a reasonable possibility of personal future persecution that

cannot be avoided by relocating within the subject country. 8 C.F.R. § 208.13(b)(1),

                                         3
(2); Sepulveda, 401 F.3d at 1231. If the BIA finds that the alien could avoid a future

threat by relocating to another part of his country, he cannot demonstrate a well-

founded fear of persecution. See 8 C.F.R. §§ 208.13(b)(1)-(2), 208.16(b)(1)-(2);

Mazariegos v. U.S. Att’y Gen., 241 F.3d 1320, 1327-28 (11th Cir. 2001).

      The well-founded fear inquiry has both a subjective and objective component --

that is, the applicant must show that his fear is “subjectively genuine and objectively

reasonable.” Al Najjar, 257 F.3d at 1289. “The subjective component is generally

satisfied by the applicant’s credible testimony that he or she genuinely fears

persecution.” Id. “[T]he objective prong can be fulfilled either by establishing past

persecution or that he . . . has a ‘good reason to fear future persecution.’” Id.

(quotations omitted). “Demonstrating such a connection requires the alien to present

specific, detailed facts showing a good reason to fear that he . . . will be singled out

for persecution on account of” a statutory factor. Id. at 1287 (quotations omitted).

“[E]vidence that either is consistent with acts of private violence or the petitioner’s

failure to cooperate with guerillas . . ., does not constitute evidence of persecution

based on a statutorily protected ground.” Ruiz v. U.S. Att’y Gen., 440 F.3d 1247,

1258 (11th Cir. 2006). Additionally, when family remains in the country of

origination without persecution, the petitioner’s fear of future persecution may be

undermined. See id. at 1259.

                                           4
       On the record here, substantial evidence supports the determination that Marin

was not eligible for asylum because he did not show that he reasonably feared future

persecution on account of his political opinion.3 Marin admitted that he was not a

member of a political party and his assistance to a politically involved uncle was

“nothing like in the campaign or voting or anything like that.” Further, Marin’s

testimony and statements indicated that the FARC desired to recruit him because of

his computer skills and did not resort to actions beyond phone calls and in-person,

non-violent requests. That the FARC targeted Marin because he failed to cooperate

does not constitute persecution on account of political opinion. See Ruiz, 440 F.3d

at 1258 (holding that a petitioner’s failure to cooperate with guerillas does not

constitute evidence of persecution).

       Moreover, these phone calls and in-person requests do not compel the

conclusion the Marin will be singled out for future persecution on account of his

political opinion. See Silva, 448 F.3d at 1239 (holding that persecution is more than

incidents of verbal harassment or intimidation). Nor can we ignore the fact that

Marin’s mother continued residence in Cali, Colombia without persecution. See

Ruiz, 440 F.3d at 1259. In short, substantial evidence supports the determination that


       3
        Because substantial evidence independently supports the conclusion that Marin did not
have a well-founded fear of persecution based on his political opinion, we need not address
whether the IJ’s adverse credibility finding was supported by substantial evidence.

                                              5
Marin was not entitled to asylum because he failed to establish a well-founded fear

of future persecution on account of political opinion. See Al Najjar, 257 F.3d at

1283-84.

      DENIED.




                                         6